I                    ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                )
                                                )
    BRDC, a Joint Venture                       )      ASBCA No. 61968
                                                )
    Under Contract No. N69450-1 O-C-1262        )

    APPEARANCE FOR THE APPELLANT:                      Michael T. Ambroso, Esq.
                                                        DCK Worldwide, LLC
                                                        Pittsburgh, PA

    APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                        Navy Chief Trial Attorney
                                                       Matthew D. Bordelon, Esq.
                                                        Trial Attorney

                                   ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.

           Dated: February 4, 2020


                                                    -;--- ~ / / _ / '
                                                    ~                 ,        _.,r

                                                     TIMOTH ~ M~ii:
                                                               /
                                                     Administrative Judge
                                                     Armed Services Board
                                                     of Contract Appeals

            I certify that the foregoing is a true copy of the Order of Dismissal of the
     Armed Services Board of Contract Appeals in ASBCA No. 61968, Appeal ofBRDC, a
     Joint Venture, rendered in conformance with the Board's Charter.

            Dated:



                                                      PAULLA K. GATES-LEWIS
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals